DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/20 has been entered.
 
Response to Arguments
	The remarks are filed under “Interview Request attachment. . “ on 12/1/20 along with the an interview request form.  A message was sent to the Applicant’s representative to request a date for such interview and in that time, this action may be issued prior to the date of that interview.
	The remarks made in the interview request form, which are the only set of arguments attached to the response, argued the following on page. 1.
	Claim 1 describes a continuous, uninterrupted washcoat layer with the noted particulars. Gilbert features two “layers” as referenced above in the Examiner’s own description of Gilbert: “covers the feature that the layers are continuous and uninterrupted’. The differential between the claim 1 continuous/uninterrupted washcoat layer and the abutting two layers in Gilbert stems from the differential 

	This is respectfully controverted.  Gilbert states that the second washcoat “covers the remaining axial length” not covered by the first washcoat.  Therefore, this is considered uninterrupted and continuous.  The remarks seek to distinguish the first washcoat and the second washcoat as: one catalyst washcoat layer vs. two catalyst washcoat layers, but the distinction is in mere nomenclature and the structural similarities are the same.  However, upon further examination, the office-action clarity as to how it addresses all the features of the claim has been amended.
	Gilbert describes two washcoats deposited on a substrate without gaps between them (see above), but whose composition can be otherwise the same except for the Pd concentration.  This matches the characterization of the two washcoats A and B in the claims whose compositions are also not necessarily the same (where the amount of Pd differs).  As mentioned, the clarity of this feature is amended below.

	Next, the remarks argue, on pg. 2, the features of how Claim 14 was previously rejection under Gilbert in view of Bleckmann.  The remarks state:


	This is respectfully controverted.  Gilbert explains that their after treatment system can be applied for use with exhaust from “a variety of engines”.  The specific types of different engines is not listed.  For that reason Bleckmann is provided.  Bleckmann explains that exhaust gas from diesel type engines are known to be treated in similar ways from internal combustion engines (see rejection, pg. 15).  Therefore, given that Gilbert describes their system as useable in a “variety of engines”, one of ordinary skill in the art would have looked towards the prior art to see what other types of engines an SCR treatment system would be useable in.  Bleckmann, a prior art, which describes their system as both useable in an internal combustion engine or diesel, would have given them guidance on the use of SCR treatment systems in both of these types of engines.

	Next, the remarks argue on pg 3, the following:
It is submitted that Bleckmann fails to support the modification outlined in the Office Action. That is Bleckmann describes the use of its catalyst relative to internal combustion engines and as noted by the Examiner focuses on its use with a diesel engine. Again, the set up in Bleckmann is for usage in an NH3-SCR system and thus is designed for use in a lean environment. To state otherwise is to read into the general phrase “internal combustion engines” more than one of ordinary skill in the art would extrapolate; as, again, the nature of Bleckmann is the usage of an SCR catalyst suited for an environment that the selectivity is needed - namely, a lean environment and not a catalyst system designed to be associated with a stoichiometric environment. In any event, as noted above the different focus of use precludes rote assertions of routine optimization.

	This is respectfully unpersuasive.  As argued above, Gilbert explains that their after treatment system can be applied for use with exhaust from “a variety of engines”.  The specific types of different engines is not listed.  Bleckmann however offers several different types of engines that are useable with SCR catalyst system to describe both internal combustion engines as well as diesel-type engines as effective for use with ammonia-SCRs.  As to the set-up of Bleckmann being one that uses an NH3-SCR, Gilbert also employs an NH3-SCR (see para. 122 of Gilbert, citing ammonia as the reductant).  

	Next, the remarks argue the new matter rejection made in the last office action and further argued in the Advisory of the feature “and wherein washcoat zone A and washcoat zone B together, comprise a continuous, uninterrupted washcoat layer extending between substrate ends a and b”.  Specifically, Applicant cited to paragraphs 42, 43, 44, 45 and 52 of their Disclosure for support of this feature.  As explained in the Advisory however, these paragraphs do not describe the claimed feature that the washcoats are “one continuous, uninterrupted washcoat layer”.  
	The remarks respond with the following on pg. 3, bottom to pg. 4, top:
	This assertion is respectfully submitted to be in error. The standard definition for a waashcoat layer is found in, for example, [0055] of Gilbert itself which defines a washcoat as “a dispersion of particles in slurry which is applied to a substrate dried, and. calcined to provide the porous washcoat”.

A review of the disclosure in the present application, such as in the noted [0043], [0044] and [0052], describes the dipping of the previously applied washcoat layer to a Pd-nitrate solution in a dipping process. This Pd-nitrate solution is a liquid solution that is adsorbed by the porous washcoat layer. Hence there is not added another washcoat layer (e.g., a slurry with particulates that is layered over a substrate) as alluded to in the Office Action. A review of examples of the nature of Pd-nitrate solutions in the prior art will confirm the non-parti cl e/slurry nature of such a solution.

	It is respectfully argued that the term “washcoat” is not at issue, but that the two washcoats claimed (A and B) are in one continuous and un-interrupted layer.

	Next, the remarks argue on pg. 4, first full paragraph:
The prior art can he informative of what a specification describes in that it pertains to how one of ordinary skill in the art would understand the disclosure in the specification. In other words, the discussion of an application needs to be considered under the background of what one of ordinary skill in the art would bring to the table at the time of review of the present application. The reference to Gilbert was to show the difference between the described: (i) washcoat-solution dip configuration of the present invention vs. (ii) a two washcoat-to-washcoat application, as featured in Gilbert.

	This is respectfully contended.  The issue in the office action was whether the feature: ““and wherein washcoat zone A and washcoat zone B together, comprise a continuous, uninterrupted washcoat layer extending between substrate ends a and b” is supported in the specification.  Whether the prior art, Gilbert, discloses the “one washcoat” feature was addressed above.  

	Next, the bottom of pg. 4, argues the new matter rejection made with regard to Claim 18, particularly that the idea of the Pd layer being to an exposed surface of the exhaust gas flow was not supported in the specification.  The remarks argue that this feature is supported by stating the following:
	The above assertion of the Examiner is respectfully traversed. The present invention describes FIG, 1 as an example of a catalyst according to the invention, and the disclosure further describes the “passing the exhaust gas over the inventive catalyst” wherein it enters at substrate end a and exits end b -with an example of such an inventive catalyst depicted in FIG. 1 and showing the Pd layer as the outer or exposed layer which the exhaust gas would be understood to contact in passing through the catalyst (e.g., one of ordinary skill in the art would understand the layering of, for example, a honeycomb channel with the noted layering would lead to the noted exposure/contact). See for example the recently introduced Sung reference which show's (e.g. FIGS. 2 and 3) the background which one of ordinary' skill in the art would have in mind when interpreting the disclosure of the present invention and which shows possession of the noted feature.

This is respectfully controverted.  The specification of this application does not specifically describe that the Pd itself has an exposed surface, but rather than the catalyst coated at this end is exposed.  A re-wording of this may alter its rejection under 112 1st.  
	Next, page 5 of the remarks respond the rejection of Claim 22 for the term “under-body” lacking clarity.  The response provided by applicant is persuasive and therefore this rejection is withdrawn.
	Next, the remarks argued features of the Advisory that suggested prior art references based on the amendment after-final.  Since the suggested art cited was merely Advisory, the features discussed in the claims on pgs 6-7 are newly considered here.

Claim Interpretation
	The term “under-body” is known in the art and is described in some of the references to mean that the catalyst is positioned in an under-side of a vehicle.  The term “close-coupled” is understood to mean that it is close to the engine.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10, 12-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The newly added feature of Claim 1: “and wherein washcoat zone A and washcoat zone B. together, comprise a continuous, uninterrupted washcoat layer extending between substrate ends a and b” is new matter.

Claim 18 has added that the Pd in layer B has an exposed surface to the exhaust gas flow, which is not supported in the disclosure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 15, 16 of copending Application No.: 15/983246 and in view of Gilbert (US Pub.: 2016/0367941).
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘246 do not disclose that washcoat zone A is upstream and that washcoat zone B is downstream.
However, ‘246 states that L=LA + LB , Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that one of these would extend from a point which can be considered point a and the other must start from a different and opposite point, which can be considered point b.  
Nonetheless, this is taught by Gilbert (see Fig. 1).  
	Therefore, since ‘246 state that L=LA + LB , then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that washcoat A is from an upstream end a and extends a length L and washcoat B is from a downstream end b and extends a length L, as shown by Gilbert for use in ‘246 because this is a known means to position these two catalysts in the prior art.
	‘246 also do not disclose that the catalyst of their application is used with exhaust generated by a predominately stoichiometric running engine, but since these are catalyst composition claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same catalyst would be effective for use in the same way.
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1 and 15/16 of ‘246 teaches all the features of Claim 1 except the smallest width channel feature and that the washcoats A and B, together comprise a continuous, uninterrupted washcoat layer extending between substrate ends a and b.  As to the first feature, Claim 9 of ‘246 teaches use of a Bea-sieve which would have these features.  As to the latter features, since the formula L=La + Lb means that there are no gaps and that the layers together are continuous, this feature is already met by this feature.  As to the entire length of L being the entire length of the substrate, this feature is met by Gilbert (see abstract where the washcoating containing the SCR starts at an inlet and the washcoat containing the DOC starts at the outlet) (abstract).  Also see the figures in Gilbert where the two layers meet and spread across the entire substrate (see Figure 1).
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of copending Application No. : 15/983227 and in view of Gilbert (US Pub.: 2016/0367941). (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of ‘227 describes the formula L=La+Lb but does not state that washcoat a and b comprise continuous uninterrupted washcoat layers extending between the substrate’s end a and b.  On the first half, since the formula L=La + Lb means that there are no gaps and that the layers together are continuous, this feature is already met by this feature.  As to the entire length of L being the entire length of the substrate, this feature is met by claim 11 of application ‘227.
As to the other features, Gilbert teaches the additional Pd features, specifically that the concentration of the Pd can range in the catalyst from 5 g/ft3 to 75 g/ft3 (para. 102), where the ratio of Pt and Pd can be from 0:1, so that the DOC contains only DOC (para. 102).  The DOC coating can be considered washcoat zone B and the portion it covers over the substrate can be considered to start at end b.  The other washcoat that comprises the other catalyst, such as SCR, ASC, AMOX or Oxidation catalyst, can be considered to start at end a.  the concentration of the Pd can range in the catalyst from 5 g/ft3 to 75 g/ft3 (para. 102), where the ratio of Pt and Pd can be from 0:1, so that the DOC contains only DOC (para. 102).  The DOC coating can be considered washcoat zone B and the portion it covers over the substrate can be considered to start at end b.  The other washcoat that comprises the other catalyst, such as SCR, ASC, AMOX or Oxidation catalyst, can be considered to start at end a.
As to the smallest lower channel width of the zeolite used in the first washcoat, the first washcoat can be an SCR catalyst (Fig. 1-5), which can have a framework of: CHA, FAU, BEA, MFI, MOR types and others (Para. 89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the Pd into the catalyst of claim 1 in ‘227 from 5-75 g/ft3 and to include a zeolite, such as one including CHA, BEA, FAU, MFI or MOR, as taught by Gilbert for use in claims 1 and 11 of ‘227 because these compounds used in these concentrations are known to be effectively used for the reduction of pollutants in the same layered structure of claim 1 of ‘227.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US Pub.: 2016/0367941).
As to Claims 1, 3 and 4, Gilbert describes a catalytic article having a flow-through substrate having an inlet, an outlet, and an axial length (abstract).  The substrate can be considered a carrier substrate with a length L extending between substrate ends a and b.  The substrate of Gilbert includes a SCR zone containing a first SCR catalyst and an oxidation zone containing various configurations, such as a ASC zone (abstract) and in some embodiments, the substrate includes a DOC zone (abstract and figures).  The catalysts that comprise the zones are applied as layers (para. 19, 20, 23).  This meets the washcoat features of the claim.
As to the washcoat zones A and B, Gilbert shows various catalyst configurations in Figures 1, 2, 3, 4 and 5.  In all of these, Gilbert shows a substrate that is divided by either a DOC with an SCR or a DOC with an SCR and ADC or a DOC with an SCR along with either an additional SCR/oxidation catalyst (see figures).  The first of these can be considered washcoat zone A and the second, washcoat zone B.  The length of the substrate can be considered to start at end b and the figures show that the washcoats cover the entire length of the substrate (see Figs).  
As to the composition and washcoats A and B having the same composition, if the SCR is to be treated as washcoat zone A, Gilbert teaches that the SCR composition can include a molecular sieve (para. 86) modified by a metal listed in para. 86 and then additionally modified with Pd (para. 100).  Similarly, the ammonia oxidation catalyst of Gilbert can include a metal exchange molecular sieve (para. 103) combined with a platinum-group metal (para. 105), such as Pd (para. 107).
As to the Pd concentration, the Pt group metal, such can include Pd, has a concentration of 0.5 g/ft3 to 50 g/ft3 (para. 107), which is below the 2-20g/l concentration range required in the claim.
However, Gilbert shows that in some embodiments, the ammonia oxidation catalyst can be combined with a DOC catalyst (see Fig. 12, 13, 14 for instance).  In these cases, Gilbert explains the composition of the DOC (diesel oxidation catalyst) can include just a noble metal, such as a Pt and/or Pd (para. 102).  As to the concentration, Gilbert explains that platinum group metal can be in the catalyst in an amount of 5-75 g/ft3 (para. 102).  Gilbert explains that the ratio of Pt: Pd in the DOC can be 0:1 (para. 102).  Therefore, this catalyst section, B, can have a Pd concentration within the claimed range of 2-20 g/l.
As to the total length of washcoats A and B to satisfy the formula: L = La+ Lb, Gilbert teaches that the washcoat covers the first axial length of the substrate, while the remaining catalyst covers the remaining axial length (para. 26, 49).  This also covers the feature that the layers are continuous and uninterrupted.
As to the smallest lower channel width of the zeolite used in the first washcoat, the first washcoat can be an SCR catalyst (Fig. 1-5), which can have a framework of: CHA, FAU, BEA, MFI, MOR types and others (Para. 89).
Although Gilbert does not specifically teach that the zeolite has a smallest lower channel width of at least 0.4nm, since Gilbert teaches the same zeolites: ZSM-5 AND BETA (see above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same sieve employed would have the same characteristics.
	Gilbert does not disclose that the catalyst is a hydrocarbon trap catalyst for treating exhaust gas generated by predominately stoichiometric running engine.  However, since the composition is the same, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound would be effective in the same way.

As to Claim 2, Gilbert teaches use of MFI or beta (see above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same useable sieves would have the claimed lower channel width claimed.
As to Claim 13, Gilbert teaches that the substrate is a flow-through type (para. 52).

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert as applied to claim 1 above, and in view of Li (US Pub.: 2018/0111089) and further in view of Ando (US Pub.: 2012/0328499).
Gilbert teaches that the substrate can contain an SCR zone and an ammonia oxidation zone combined with a DOC (see above), where the DOC can just be a Pt-group metal.
As to each zone containing two layers, Li shows that in some embodiments, the system includes two layers (see Fig. 4, 5 and 6, second zone and third zone).  These layers can be considered layer A1, A2, B2 and B1.  As to layer B1 comprises the same components as layer A1 and layer B2 comprises the same components as layer A2, Li explains that the top layer can both be 45 (see Figure 4) and that both of these layers can be oxidation layers (para. 152) and the bottom layers (40 and 43) are both SCR catalysts, which can have either the same or different compositions (para. 154, 156).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include each section of Gilbert into layers, as taught by Li because these layers are known to be effective in reduction pollutants in an exhaust gas system. 
As to layers B1 and B2 comprising palladium and a higher amount of palladium compared to layers A1 and A2, and that layer A2 comprises rhodium, Gilbert does not explicitly teach these features.
Ando describes an exhaust gas purification means (title) using SCR catalysts (para. 1).  In the background, Ando explains that there is a need to oxidize ammonia slip with SCR catalysts and use of platinum group metals (PGM) such as Pt, Pd and Rh are useful for this (para. 9).  However, use of these metals problematically generates more NOx (para. 10, 11).  Therefore, the countering interests produced from PGMs exist in the art (para. 11).  
As a solution to this, Ando teaches employing a first SCR (para. 27), which may be in layered-form (see Fig. 4), which has a PGM that is higher (such as 90 wt%) (para. 27), followed by another SCR, which contains a PGM amount that is lower (such as 40%, para. 27).  In some embodiments, the first zone (SROC1) may contain a platinum component and a rhodium component or a palladium component (para. 64).  SROC2 similarly teaches that this section contains Pd in an amount of 45% or more, even up to 75% or more (para. 65).  This catalytic material can also contain Pt or Rh (para. 65).  Since SROC1 can contain potentially no Pd, the amount of Pd in the second catalyst (SROC2) is higher than the amount in SROC1 (first catalyst).  These catalysts are positioned over the carrier at a length, which can be considered a length La.  The SCR catalyst contain zeolite (abstract) that can include beta, MFI (para. 77).  
As a result of this, the catalyst employed purifies exhaust but lowers NOx generation, but also purifies ammonia that has slipped out of the system (para. 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the amount of platinum group metal, in the form of palladium, in the upstream SCR from the downstream SCR, as taught by Ando for use with Gilbert and Li because Ando teaches that this balances the need to oxidize ammonia slip but limits and prevent NOx formation.
As to use of Rh in one of the layers in the first section, Li teaches inclusion of PGM in the SCR catalysts.  Ando teaches that Rh can be one of those PGM.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include both Rh as well as Pd in the SCR catalysts, as taught by Ando for use with Gilbert and Li because these are known PGM components effective for use in SCRs and Gilbert explains employing PGM in these types of catalysts. 

As to Claim 9, Ando teaches employing a first SCR (para. 27), which may be in layered-form (see Fig. 4), which has a PGM that is higher (such as 90 wt%) (para. 27), followed by another SCR, which contains a PGM amount that is lower (such as 40%, para. 27).  In some embodiments, the first zone (SROC1) may contain a platinum component and a rhodium component or a palladium component (para. 64).  SROC2 similarly teaches that this section contains Pd in an amount of 45% or more, even up to 75% or more (para. 65).  This catalytic material can also contain Pt or Rh (para. 65).  Since SROC1 can contain potentially no Pd, the amount of Pd in the second catalyst (SROC2) is higher than the amount in SROC1 (first catalyst).  
The zone with the higher Pd loading can be considered a zone B, while the zone with the lower Pd loading can be considered the zone A.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert as applied to claim 1 above, and further in view of Shibata (US Pub.: 2015/0037221).
Shibata describes an SCR catalyst (abstract) that includes zeolite (para. 60).  The amount of zeolite concentration in the SCR can be about 80-150 g/L (para. 291).  Shibata explains that a calibrated SCR loading of less than 80 g/L is too small and has a reduced NOx conversion (para. 70), while a loading of greater than 150 g/L may cause a reduced pore volume in the filter and pressure loss (para. 70).     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the zeolite for use in an SCR in an amount of 80-150 g/L, as taught by Shibata for use with the SCR that contains zeolite, as taught by Gilbert because this concentration of zeolite is known to be effective for use in an SCR catalyst.

Claims 12, 15, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert as applied to claim 1 above, and further in view of Li (US Pub.:2018/0111089), see provisional filed 3/2015.
	Gilbert teaches that the DOC can cover from 15-40% of the substrate (para. 61), but does not specify the amount of SCR.
Li describes an SCR (see Fig. 4, 40) that is deposited on a wall flow filter (para. 68) as a coating (para. 11, 12, 16, 21).  These SCR catalysts are segmented (Fig. 4, see 40, followed by more SCR added with an oxidation catalyst, 45).  These segments can be considered zones A and B.  The SCR and oxidation catalyst may be layered (see Fig. 4) or mixed (para. 182).  The catalyst system is deposited on a substrate (see Fig. 3-13).  The substrate has two ends (see Fig. 1), which can be considered an a-end and a b-end.  Layering can be considered a washcoat.
In the second segment, the catalyst can include SCR (Fig. 4, 40), which has the same composition, but also includes the oxidation catalyst (Fig. 4, 45).  The oxidation catalyst includes Palladium (para. 0107, 108).  Li explains that this oxidation catalyst be an ammonia-oxidation catalyst (see para. 116). 
The SCR catalyst can include a zeolite (para. 68) that has a framework with a ring size of 12 (para. 96), such as BEA, MFI (para. 97).  Since these are usable in the claimed set (see claims 3 and 4 of this application), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that they meet the claimed features of a zeolite where the smallest lower channel width is at least 0.4nm.
The length of the substrate under the SCR catalysts can be considered a length L and the length under the first portion of the SCR can be considered a length LA and the portion under the second portion of the SCR and oxidation catalyst can be considered a length LB.  
Li teaches that the length of the first upstream zone extends from 1-98% of the wall length from the inlet and the second zone extends from 1-98% of the wall length (para. 89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the SCR and oxidation catalyst according to 1-98% from one end and 1-98% from the other end, as taught by Li for use with the catalyst of Gilbert because this amount of coating is known to be effective to remove NOx from a gas stream.

	As to Claim features of Claims 15, 17 and 20, Gilbert teaches that the SCR can include iron (para. 86, 97).  As to Pd in this layer, Gilbert teaches that in one embodiment, the composition in the SCR does not contain Pd (para. 86).  As to iron being in the ammonia oxidation catalyst, Gilbert does not teach this feature.
	Li explains that their oxidation catalyst can include iron-modified CHA (para. 28) and can additionally include a platinum group metal (para. 100).  
Li explains that this oxidation catalyst be an ammonia-oxidation catalyst (see para. 116). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include iron in the ammonia catalyst of Li for use with ammonia oxidation of Gilbert because iron is known to be effective with zeolite when used in an ammonia oxidation capacity.

With regard to Claim 16, Gilbert teaches that the ammonia oxidation catalyst washcoat zone B contains Pd (see rejection of claim 1 above).  Gilbert teaches that the catalyst can contain an SCR zone (para. 86) that contains metals that can be in the catalyst zone from 5-20 wt % (para. 86).  
	As to another metal being in the ammonia oxidation catalyst, Gilbert does not teach this feature.
	Li explains that their oxidation catalyst can include iron-modified CHA (para. 28) and can additionally include a platinum group metal (para. 100).  
Li explains that this oxidation catalyst be an ammonia-oxidation catalyst (see para. 116). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include iron in the ammonia catalyst of Li for use with ammonia oxidation of Gilbert because iron is known to be effective with zeolite when used in an ammonia oxidation capacity.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Ando and in view of Bleckmann (US Pat.: 10287939).
The above rejection recited in claim 1 above is re-iterated here.  
As to the stoichiometric feature, Gilbert explains that their catalyst can be employed on exhaust from various engines (para. 110), but does not describe use of one that runs by running in predominately stoichiometric conditions.
Bleckmann describes an exhaust gas after-treatment system (title and abstract) that includes an SCR catalyst (Fig. 3, 52), followed downstream by an oxidation catalytic converter (Fig. 3, 32).  Bleckmann explains that this system used to treat exhaust gases can be employed to treat exhaust from internal combustion engines (col. 1, lines 48-50), but that if the internal combustion engine is configured as a diesel-type engine, then the only difference/change would be to label the particulate filter as a diesel-type filter (col. 1, lines 52-59).  Similarly, Bleckmann explains that if an oxidation catalytic converter is employed in a diesel engine, then the catalytic converter may be called a DOC (col. 11, lines 56-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the catalyst of Gilbert in a system that employs a predominately stoichiometric running combustion engine, such as internal combustion engine, as taught by Bleckmann because Bleckmann explains that these type of systems can be used alternatively to one another. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert, Ando and Bleckmann as applied to claim 14 above, and in view of Liu (US Pub.: 2017/0284253) and further in view of Crawford (US Pub.: 2017/0218823). 
Gilbert, Ando and Bleckmann disclose the catalyst, according to Claim 14 and that it is useable in diesel systems, but does not state the other features of Claim 22.
Liu describes a three way catalyst that is followed by an SCR (see Fig. 1).  The SCR can be combined with an ammonia slip catalyst (para. 19).  This system is useable in diesel-type engines (para. 14, 20).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a thee way catalyst upstream of the system of Gilbert, Ando and Bleckmann, as taught by Liu because the addition of these catalytic converters upstream are known to facilitate pollutant reduction.
As to the close-coupling feature, the references do not disclose this feature.
Crawford describes a catalytic converter that is an under-floor converter that is close coupled (para. 41) useable in diesel emissions (para. 29).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the three way catalyst of Gilbert, Ando and Bleckmann and Liu in a close-coupled position in the system, as taught by Crawford because positioning these catalysts closer to the engine are known to be effective in reduction in pollution.
	As to placing the exhaust treatment in the under floor of the vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the pollutant reduction system of Gilbert, Ando and Bleckmann and Liu in the under-floor of the vehicle, as taught by Crawford because this region is a known and effective means to store this exhaust treatment system in a vehicle.

Allowable Subject Matter
Claims 7 and 6 are allowable over the prior art.
Claims 18, 19 are objected to (see above), but is otherwise allowable. 
The following is an examiner’s statement of reasons for allowance: Gilbert (US Pub.: 2016/0367941) teaches all the features of Claim 7 (see rejection of Claim 1 above) except for the Pd loading in washcoat B at the higher concentration of 3.5 to 20 g/l.  
Gilbert teaches that the maximum Pd loading can be 75 g/ft3, which is only 2.6 g/l.  There is no reason in the prior art to increase this loading to 3.5 g/l nor is it obvious in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823.  The examiner can normally be reached on 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

January 14, 2021